Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 2/14/2022. 
Claims 1, 5-8, 12-15, 19-29 are pending in the case. 
Claim(s) 2-4, 9-11, 16-18 have been cancelled. 
Claims 21-29 are new. 

Response to Arguments
Applicant's arguments and amendments with regards to the Double Patenting rejection of claim(s) have been fully considered and are persuasive. The Double Patenting rejection of claim(s) is respectfully withdrawn.
Applicant's arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-20 have been considered, but are persuasive. The 35 U.S.C. § 103 rejection of claim(s) 1-20 is respectfully withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 8 and 15, recite “initiate, in response to the second request, the third inference process based on the second identification information, the error result from the third inference process in response to the first request, and characterization of the third inference process as higher accuracy than the first and second inference processes”.
	Applicant’s disclosure [0031] discloses “In some embodiments, inference manager 104 and/or inference processes 106 may only be utilized once or periodically to assign a user experience design. For example, a user experience design may be assigned when client device 102 visits a landing page of a website or a user experience design may be  reevaluated/reassigned each month. In some embodiments, a user experience design may be reassigned when results from a high accuracy inference process are available. For instance, inference manager 104 may only start inference processes with a higher accuracy than the inference process a current user experience design assignment was based on. In various embodiments, a user experience design may be reevaluate/reassigned only when new or additional information regarding client device 102 is available. In various such embodiments, inference manager 104 may determine the availability of new or addition information regarding client device 102.”
Therefore applicant’s disclosure discloses initiate, in response to the second request, the third inference process based on the second identification information, and characterization of the third inference process as higher accuracy than the first and second inference processes.
However applicant’s disclosure is silent regarding “the third inference process based on the error result from the third inference process in response to the first request.
Therefore the above noted limitations of claims 1, 8 and 15 do not have support in the specification.

	Claims 21, 24 and 27, recite “refrain from initiation of the first inference process in response to the second request based on receipt of the second request within the predetermined period of time and identification of the positive result from the first inference process in response to the first request received from the client device”.
	Applicant’s disclosure is silent regarding “refrain from initiation of the first inference process in response to the second request based on receipt of the second request within the predetermined period of time and identification of the positive result from the first inference process in response to the first request received from the client device.
Therefore the above noted limitations of claims 21, 24 and 27 do not have support in the specification.

Claims 5-7, 12-14, 19-29 merely recite additional functions performed by the inventions of claims 1, 8 and 15  Accordingly, claims 5-7, 12-14, 19-29 are also rejected under 35 U.S.C. 112(a).
	Applicant is requested to make appropriate amendments to the claims or clearly point of the specific portions of paragraphs in the specification that support the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gottlieb (US 20100131444 A1) teaches running algorithm instances with different parameters and prioritizing instances
Mikkulainen (US 20170193367 A1) teaches running algorithm instances with different parameters to determine user experience design, and running algorithms periodically with updated information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178